internal_revenue_service number release date index number ------------------------ ------------------------------------------------------------ ------------------------------- ------------------------------ ------------ --------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-130564-06 date date ------- ------------------------ ------- ------- ------- ------- -------------------------------- legend year husband ---------------------- wife counsel ---------------------- year year year year firm dear ----------- this responds to your letter dated date submitted on behalf of you and your husband’s estate requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption to a_trust facts the facts submitted and the representations made are as follows in year husband and wife created trust for the benefit of their descendants under the provisions of trust there is a possibility that a gst may occur and none of the exceptions to the definition of gst_trust in sec_2632 are applicable husband and wife each made transfers to trust in year sec_1 and after the death of husband in year wife made additional transfers to trust in year sec_3 through plr-130564-06 beginning in year husband and wife retained the services of firm to prepare their united_states gift and generation-skipping_transfer_tax returns form sec_709 husband and wife advised firm of their intent to allocate gst_exemption to any transfer they made to trust so that trust had an inclusion_ratio of zero firm incorrectly advised that it was not necessary to file a form_709 to effectively allocate gst_exemption to the transfers to trust in year year and year in preparing the year form sec_709 for husband and wife firm failed to attach notices of allocation allocating husband’s and wife’s respective gst tax exemption to the respective transfers the year transfer was made after the effective date of p l which amended sec_2632 so gst_exemption was automatically allocated to this transfer wife and husband’s estate are requesting an extension of time pursuant to sec_2642 and sec_301_9100-1 and sec_301_9100-3 to allocate their gst_exemption to their respective transfers to trust made in year sec_1 and and are requesting that the gst_exemption allocated to the transfers will be effective as of the date of each transfer law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines the term applicable_rate with respect to any gst as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that generally the inclusion_ratio with respect to any property transferred in a gst is the excess of over the applicable_fraction with respect to a gst that is not a direct_skip sec_2642 provides that in general the applicable_fraction is a fraction the numerator of which is the amount of the gst_exemption under sec_2631 allocated to the trust and the denominator of which is the value of the property transferred to the trust sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to plr-130564-06 extensions regardless of whether such a return is required to be filed sec_2632 is effective for transfers subject_to chapter or made after date see p l sec_561 sec_2632 as amended provides that if any individual makes an indirect_skip during such individual's lifetime any unused portion of such individual's gst_exemption shall be allocated to the property transferred to the extent necessary to make the inclusion_ratio for such property zero if the amount of the indirect_skip exceeds such portion the entire unused portion shall be allocated to the property transferred sec_2632 provides that for purposes of sec_2632 the term indirect_skip means any transfer of property other than a direct_skip subject_to the tax imposed by chapter to a gst_trust sec_2632 provides in part that the term gst_trust means a_trust that could have a generation-skipping_transfer with respect to the transferor unless the trust instrument provides that more than percent of the trust corpus must be distributed to or may be withdrawn by one or more individuals who are non-skip persons i before the date that the individual attains age ii on or before one or more dates specified in the trust instrument that will occur before the date that such individual attains age or iii upon the occurrence of an event that in accordance with regulations prescribed by the secretary may reasonably be expected to occur before the date that such individual attains age sec_2632 provides that any portion of an individual's gst_exemption which has not been allocated within the time prescribed by sec_2032 shall be deemed to be allocated as follows-- a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including plr-130564-06 evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore husband’s estate is granted an extension of time of sixty days from the date of this letter to allocate husband’s available gst_exemption to the transfers he made to trust in year sec_1 and wife is granted an extension of time of sixty days from the date of this plr-130564-06 letter to allocate wife’s available gst_exemption to the transfers she made to trust in year sec_1 through the allocations will be effective as of the date of transfer and will be based on the full value of the assets transferred to trust on the date of transfer the allocations should be made on individual form sec_709 for each year in which a transfer was made and the form sec_709 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the returns wife does not need an extension of time to allocate gst_exemption to her transfer to trust in year because trust is considered a gst_trust within the meaning of sec_2632 and wife’s transfer was made after the effective date of p l accordingly gst_exemption was automatically allocated to the transfer in year except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to the value for federal transfer_tax purposes of any gifts husband and wife made to trust the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely william p o'shea associate chief_counsel passthroughs special industries enclosure
